Citation Nr: 1526218	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  13-25 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. Finn, Counsel




INTRODUCTION

The Veteran had active service from July 1969 to July 1971 and from May 5, 1974 to May 18, 1974.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the outset, numerous relevant VA treatment records have been associated with the claims folder (most recently in May 2015) since the Veteran was last afforded a VA examination for his PTSD in April 2011.  Some of these records suggest a worsening of his condition, including records showing GAF scale scores of 40 and 42.  Therefore, the Veteran should be scheduled for a current VA examination of his PTSD.

On remand, the Veteran's employment records from his former employer, the USPS (United States Postal Service), should also be obtained, as well as his updated VA treatment records.

Finally, the Veteran submitted claims for service connection for sarcoidosis and for an increased rating for his diabetes mellitus in March 2014.  These claims are inextricably intertwined with his claim for a TDIU on appeal and must adjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  After complying with the duties to notify and assist, adjudicate the Veteran's claims for an increased rating for diabetes mellitus and service connection for sarcoidosis.  See VA Form 21-4138, dated March 26, 2014.  The Veteran should be notified of the decision and of his appellate rights.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated from May 2015 forward.

3.  Make arrangements to obtain the Veteran's employment records from his former employer (USPS) reflecting the circumstances of his disability retirement, and any records documenting his lost time from work.  All requests and responses should be fully documented in the claims file.  

4.  After the above records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected PTSD.  An appropriate DBQ should be filled out for this purpose, if possible.  

5.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist to determine the limitations imposed by all of his service-connected disabilities, to include in the aggregate, particularly with respect to his ability to obtain and retain employment.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

6.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the claims continue to be denied, send the Veteran an SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

